                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        MICHAEL ENOS AND PAULA ENOS,                 Case No. 18-cv-06101-MMC
                                  8                      Plaintiffs,
                                                                                        ORDER GRANTING MOTION FOR
                                  9                v.                                   JUDGMENT ON THE PLEADINGS;
                                                                                        DISMISSING COMPLAINT
                                  10       U.S. BANK, N.A.,
                                                                                        Re: Dkt. No. 16
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is the Motion for Judgment on the Pleadings, filed December 7,

                                  14   2018, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, by defendant U.S.

                                  15   Bank, N.A, as Trustee for the GSR Mortgage Loan Trust 2006-1F, Mortgage Pass-

                                  16   Through Certificates, Series 2006-1F (“U.S. Bank”). Plaintiffs Michael Enos and Paula

                                  17   Enos have filed opposition, to which U.S. Bank has replied. Having read and considered

                                  18   the papers filed in support of and in opposition to the motion, the Court hereby rules as

                                  19   follows.1

                                  20                                         BACKGROUND2

                                  21            On October 24, 2005, plaintiffs “executed an interest-only fixed rate promissory

                                  22   note [(“the Note”)] and recorded a deed of trust [(“Deed of Trust”)] secured against their

                                  23   property located at 1059 Via Roble, Lafayette, California 954549 (“Subject Property”).”

                                  24   (See Compl. ¶ 9.) The Deed of Trust “listed Countrywide Homeloans, Inc., predecessor

                                  25   in interest to Bank of America, N.A. . . . as the original lender, [and] Mortgage Electronic

                                  26
                                  27   1
                                           By order filed February 22, 2019, the Court took the motion under submission.
                                  28   2
                                           Unless otherwise specified, the following facts are taken from the Complaint.
                                  1    Registration Services (“MERS”) as named Beneficiary and Nominee[.]” (See id.)

                                  2           On May 22, 2012, “MERS recorded an [A]ssignment of [D]eed of [T]rust in favor of

                                  3    U.S. Bank, as Trustee.” (See id. ¶¶ 10, 13.) Sometime thereafter, plaintiffs defaulted on

                                  4    the Note and, on August 28, 2018, a non-judicial foreclosure sale was held (see Req. for

                                  5    Judicial Notice (“RJN”), Ex. D at 2),3 at which sale U.S. Bank, by credit bid, “became the

                                  6    purchaser of [the Subject Property].” (See id.) Subsequently, on September 4, 2018, a

                                  7    Trustee’s Deed Upon Sale (“Deed Upon Sale”) was executed in favor of U.S. Bank, and,

                                  8    on September 6, 2018, the Deed Upon Sale was recorded. (See id. at 1.)

                                  9           Based on the above, plaintiffs filed their Complaint, by which pleading they assert

                                  10   a single Cause of Action. In particular, plaintiffs allege the Deed Upon Sale is subject to

                                  11   cancellation pursuant to section 3412 of the California Civil Code because U.S. Bank

                                  12   “was not qualified nor entitled to make a ‘credit bid’ under Civil Code § 2924h(b).” (See
Northern District of California
 United States District Court




                                  13   Compl. ¶ 2.)4

                                  14          By the instant motion, U.S. Bank seeks dismissal of the Complaint in its entirety.

                                  15                                        LEGAL STANDARD

                                  16          Rule 12(c) provides that “[a]fter the pleadings are closed – but early enough not to

                                  17   delay trial – a party may move for judgment on the pleadings.” See Fed. R. Civ. P. 12(c).

                                  18   “The principal difference between motions filed pursuant to Rule 12(b) and Rule 12(c) is

                                  19   the time of the filing.” Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.

                                  20   1989). Consequently, as the motions are “functionally identical,” see id., federal courts,

                                  21   in considering motions made under Rule 12(c), apply the same analysis as that

                                  22   applicable to motions made under Rule 12(b). See, e.g., id.

                                  23
                                       3
                                         U.S. Bank’s unopposed request for judicial notice of documents that have been
                                  24
                                       referenced in the Complaint is hereby GRANTED. See Branch v. Tunnell, 14 F.3d 449,
                                  25   453-54 (9th Cir. 1994) (acknowledging general rule that courts, in deciding Rule 12(b)(6)
                                       motion, may not consider material beyond complaint; noting exception for documents
                                  26   whose contents are alleged in complaint and whose authenticity no party questions).

                                  27   4
                                         In their Complaint, plaintiffs do not challenge “the right of any particular entity to initiate
                                       the foreclosure, or . . . hold the Trustee’s [s]ale,” only whether “U.S. Bank, as Trustee had
                                  28
                                       the right to make a ‘credit bid’ at the Trustee’s [s]ale.” (See id. ¶ 14.)
                                                                                       2
                                  1            Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal

                                  2    theory or the absence of sufficient facts alleged under a cognizable legal theory.” See

                                  3    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Rule 8(a)(2),

                                  4    however, “requires only ‘a short and plain statement of the claim showing that the pleader

                                  5    is entitled to relief.’” See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                  6    (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a complaint attacked by a Rule 12(b)(6)

                                  7    motion to dismiss does not need detailed factual allegations.” See id. Nonetheless, “a

                                  8    plaintiff's obligation to provide the grounds of his entitlement to relief requires more than

                                  9    labels and conclusions, and a formulaic recitation of the elements of a cause of action will

                                  10   not do.” See id. (internal quotation, citation, and alteration omitted).

                                  11          In analyzing a motion to dismiss, a district court must accept as true all material

                                  12   allegations in the complaint, and construe them in the light most favorable to the
Northern District of California
 United States District Court




                                  13   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  14   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  15   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  16   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  17   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  18   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  19   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  20                                            DISCUSSION

                                  21          As noted above, the sole Cause of Action asserted in the Complaint is a claim for

                                  22   cancellation of instrument, brought under section 3412 of the California Civil Code.

                                  23          Section 3412 provides: “A written instrument, in respect to which there is a

                                  24   reasonable apprehension that if left outstanding it may cause serious injury to a person

                                  25   against whom it is void or voidable may, upon his application, be so adjudged, and

                                  26   ordered to be delivered up or canceled.” See Cal. Civ. Code § 3412. “To prevail on a

                                  27   claim to cancel an instrument, a plaintiff must prove (1) the instrument is void or voidable

                                  28   due to, for example, fraud; and (2) there is a reasonable apprehension of serious injury
                                                                                       3
                                  1    including pecuniary loss or the prejudicial alteration of one’s position.” U.S. Bank Nat’l

                                  2    Ass’n v. Naifeh, 1 Cal. App. 5th 767, 778 (2016).

                                  3           Here, U.S. Bank contends the Complaint is subject to dismissal because the

                                  4    allegations therein “fail[] to establish grounds for a cancellation of instruments claim.”

                                  5    (See Reply at 2:1-2.) As set forth below, the Court agrees.

                                  6           Plaintiffs’ theory that the Deed Upon Sale is “void or voidable . . . and must be

                                  7    canceled” (see Compl. ¶ 2) is premised on its allegation that MERS was not able to

                                  8    assign the Note, or any interest therein, to U.S. Bank. (See Compl. ¶¶ 10, 12-14.) In

                                  9    particular, plaintiffs allege that, although MERS “purported to assign the N[ote]” when it

                                  10   assigned the Deed of Trust to U.S. Bank (see id. ¶ 13), the Note “had never been owned

                                  11   nor possessed by MERS” (see id. ¶ 10) and thus MERS “did not have any interest in the

                                  12   N[ote] and could not have assigned the N[ote] or any interest therein to Defendant U.S.
Northern District of California
 United States District Court




                                  13   Bank, as Trustee” (see id.). As a result, according to plaintiffs, U.S. Bank “did not have

                                  14   possession of the N[ote] on the date of the Trustee’s [s]ale” (see id. ¶ 14), “was not the

                                  15   ‘present beneficiary’ of the Deed of Trust on [that] date” (see id. at ¶ 2), and,

                                  16   consequently, “did not have the capability of making a credit bid under Civil Code

                                  17   § 2924h(b)” (see id. ¶¶ 2, 14); see also Cal. Civ. Code § 2924h(b) (providing “present

                                  18   beneficiary of deed of trust under foreclosure shall have the right to offset [its] bid[] . . . to

                                  19   the extent of the total amount due the beneficiary”); Biancalana v. TD Serv. Co., 56 Cal.

                                  20   4th 807, 816 (2013) (characterizing beneficiary’s right under § 2924h(b) as “credit bid”).

                                  21   As set forth below, plaintiffs’ allegations do not support a finding that MERS was

                                  22   incapable of assigning the Note to U.S. Bank. 5

                                  23          First, to the extent plaintiffs allege MERS never had “any interest in the N[ote]”

                                  24   (see Compl. ¶ 10), California authority is to the contrary. In particular, California

                                  25   appellate courts have consistently held that where, as here (see RJN, Ex. B at 3-4), a

                                  26   deed of trust “state[s] that, as a nominee for the lender and the lender’s successors and

                                  27
                                       5
                                        Although not a factor in the following analysis, the Court notes that all of the above
                                  28
                                       allegations as to lack of ownership and possession are wholly lacking in factual support.
                                                                                    4
                                  1    assigns, MERS ha[s] the right to exercise all interests of the beneficiary,” MERS “ha[s]

                                  2    authority to . . . foreclose” and can “assign both the [deed of trust] and note.” See

                                  3    Herrera v. Fed. Nat’l Mortgage Ass’n, 205 Cal. App. 4th 1495, 1504-05 (2012).

                                  4           Next, to the extent plaintiffs allege MERS did not “assign[] the Note” (see Compl.

                                  5    ¶ 10), California authority is, again, to the contrary. In particular, because plaintiffs, as

                                  6    noted above, allege MERS assigned the Deed of Trust to U.S. Bank (see id.), plaintiffs

                                  7    have established MERS also assigned the Note, with all interests therein, to U.S. Bank.

                                  8    See Yvanova v. New Century Mortg. Corp., 62 Cal. 4th 919, 928 (2016) (holding, as

                                  9    matter of law, “deed of trust . . . is inseparable from the note it secures, and follows it

                                  10   even without separate assignment).

                                  11          Lastly, to the extent plaintiffs may be alleging U.S. Bank was required to be in

                                  12   physical possession of the Note in order to make a credit bid, any such allegation
Northern District of California
 United States District Court




                                  13   likewise is unavailing, as no statute governing nonjudicial foreclosure so provides. See

                                  14   Christopher v. First Franklin Fin. Corp., 2010 WL 1780077, at *2 (S.D. Cal. Apr. 30, 2010)

                                  15   (dismissing claims to set aside non-judicial foreclosure sale and cancel trustee’s deed

                                  16   upon sale, where claims predicated on alleged failure to possess promissory note); see

                                  17   also Moeller v. Lien, 25 Cal. App. 4th 822, 834 (1994) (holding “[t]he comprehensive

                                  18   statutory framework established to govern nonjudicial foreclosure sales is intended to be

                                  19   exhaustive”; declining to “incorporate” provision not set forth in statutory framework’s

                                  20   “myriad” rules).

                                  21          In short, plaintiffs’ allegations do not demonstrate the Deed Upon Sale is “void or

                                  22   voidable.” See Cal. Civ. Code § 3412.

                                  23          Accordingly, plaintiffs, having failed to plead a “cognizable legal theory” in support

                                  24   of their claim for cancellation of the Deed Upon Sale, the Complaint is subject to

                                  25   dismissal. See Balistreri, 901 F.2d at 699. Further, given the grounds for dismissal, the

                                  26   Court finds the Complaint “could not possibly be cured by the allegation of other facts.”

                                  27   See Cook, Perkiss and Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th

                                  28   Cir. 1990).
                                                                                      5
                                  1                                      CONCLUSION

                                  2          For the reasons discussed above, U.S. Bank’s motion is hereby GRANTED and

                                  3    the Complaint is hereby DISMISSED without leave to amend.

                                  4

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: March 28, 2019
                                                                                         MAXINE M. CHESNEY
                                  8                                                      United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                6
